DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
	
	In light of a newly discovered prior art reference of Erb et al. (D704,899) and withdrawal from issue notice mailed on April 7, 2021 this office action is made new non-final and all previous arguments on record are moot. Currently claims 1-16 are pending of which claims 11-16 are allowable. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al.  (2004/0025231) in view of Erb et al. (D704,899). Ide et al. (hereinafter Ide) discloses a plastic football helmet shell, paragraph 40 including a left side (left side of the helmet), a right side region (right side of the helmet) and a rear region (back of the helmet) having a left ear flap (32) in the left side region and a right earflap (32) in the right side region as shown in figure 20. Further, the right ear flap includes right non-circular ear hole (112) and the left ear flap has a left non-circular ear hole (112), paragraph 54. However, Ide does not show an offset 

area define a top edge by a top edge banked portion and on a bottom edge by a bottom banked portion with the offset extending continuously from the right ear flap across the rear region to the left ear flap and each of right and left non-circular holes with at least three sides disposed on the offset area. A second non-circular ear hole (112’) is formed in each of left and right ear flaps. 
	Erb et al. (hereinafter Erb) discloses a helmet having an offset are defined on a top edge by a top banked portion and a bottom edge by a bottom banked portion with the offset extending continuously from the right ear flap across the rear region to the left ear flap and each of right and left non-circular holes/apertures with at least three sides disposed entirely on the offset area as shown in figures 3 and 4. Additionally, the top edge curves upward from the right ear flap to the rear region and curves upward from the left ear flap to the rear region and the bottom edge curves upward from the right ear flap to the rear region and curves upward from the left ear flap to the rear region as shown in figure 4.  The top edge and bottom edge do not meet at any point as also shown in figures 3 and 4. Furthermore, the offset area begins at an open right end in the right earflap about the ear hole and ends at an open left end in the left earflap about the ear hole as shown in figure 4. A second non-circular ear hole is formed in each of left and right ear flaps.  
It would have been obvious to one skilled in the art before the effective date of the
claimed invention that the plastic helmet with right and left non-circular holes and a second non-circular ear holes on each side of the right and left ear flaps, respectively of Ide can be modified to have apertures with at least three sides located within an offset area of the helmet as taught by Erb in order to provide a helmet with an upper surface that would be more likely to make contact during impact due to its larger surface area and thereby decrease the likelihood of concussions from impact at the lower back portion of the head.  

 
Allowable Subject Matter
3.	Claim 11 with its respective dependents are allowable because the prior art does not teach
or suggest the recitation therein including a football helmet with left and right earflaps each
having non-circular ear holes and an offset area defined on a top edge of a banked portion and on
a bottom edge of a bottom banked portion in combination the offset area extends continuously
from the right ear flap across a rear region to the left ear flap having two cheek supports
removably connected to each of the earflaps.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Prior art cited on PTO-892 discloses helmets defining ear flaps with ear holes formed within an offset area.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.
The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

June 25, 2021							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732